Citation Nr: 1705565	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-22 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of a pilonidal cyst status post extraction surgery.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran & his wife


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1973 to August 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which declined to reopen a previously denied claim for service connection for pilonidal cyst.

In March 2013, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the Veteran's electronic claims file on Virtual VA.

In February 2014, the Board reopened a claim for residuals of a pilonidal cyst and remanded the claim.  The claim is now before the Board again for further adjudication.

The Board notes that the RO issued statements of the case regarding the evaluation of service-connected fainting spells and entitlement to automobile and adaptive equipment or for adaptive equipment only.  The Veteran filed substantive appeals.  Notably, however, the issues have not been certified to the Board and it is not clear that the RO is finished working on them.  Action by the Board on the issues not yet certified may serve to actually delay the RO's action.  As such, no action will be taken by the Board at this time on those issues, and the appeal issues presently before the RO will be the subject of later Board decisions, if ultimately necessary.


FINDINGS OF FACT

1.  A pilonidal sinus (cyst) was noted at the time of the Veteran's entrance into service.

2.  Although the pilonidal cyst was excised during service and the Veteran experienced some temporary complications with healing, the evidence is against a finding that there was a permanent increase in severity of the preexisting pilonidal cyst during service.


CONCLUSION OF LAW

The requirements for establishing service connection for residuals of a pilonidal cyst status post extraction surgery have not been met.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016). Compliant notice was provided in August 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, and lay statements.  A VA examination was conducted in February 2011 and an opinion obtained.  In February 2014, the Board remanded the claim for an addendum opinion which was provided in October 2014.  The Board finds the RO substantially complied with the February 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

In March 2013, the Veteran testified at a Board hearing.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

With respect to the issue of service connection for pilonidal cyst, the presumption of sound condition on service entrance does not apply because a pilonidal sinus was noted on the Veteran's August 1973 enlistment examination.  Pilonidal sinus is another name for pilonidal cyst.  The issue thus becomes whether the Veteran's pre-existing disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that '[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.'  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when a pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

In addition, usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In considering whether to apply the presumption of aggravation, the Board must first determine whether there was an increase in the severity of the pre-existing disability.  38 C.F.R. § 3.306(a).  The claimant bears the burden of showing that the preexisting condition worsened in service.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  Until the claimant shows an increase in disability occurred in service, the presumption of aggravation does not attach and, thus, does not shift the burden of rebuttal to the Secretary.  Once the presumption has been established, the burden then shifts to the Government to show by clear and unmistakable (obvious or manifest) evidence that the increase in disability was a result of the natural progress of the disease.  Id.; see also Horn v. Shinseki, 25 Vet. App. 231 (2011).

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, a pilonidal cyst was noted on the Veteran's 1973 entrance examination. The service treatment records (STRs) indicate inflammation and infection in August 1975.  In November 1975, the Veteran underwent extraction surgery and the cyst was excised.  Records three weeks later indicate the wound was almost completely healed and the Veteran returned to duty.  In March 1976, the Veteran sought treatment indicating the wound had reopened.  It bothered him when he moved, sweat irritated the area and caused discomfort.  He indicated it was painful to sit for prolonged periods.  The impression was a reinfection of the pilonidal cyst.  A pilonidal cystectomy scar was noted on the June 1982 separation examination report.  The scar was described as "WHNS" which the Board interprets as well-healed, no sequelae.  The physician's summary on the corresponding report of medical history indicates the Veteran's report of being status post pilonidal cystectomy "NCNS" which the Board interprets as no complications, no sequelae.

In May 2010, the Veteran filed a claim for service connection for a scar on his lower spine post pilonidal cyst removal.  He indicated having a cyst removed during service and that he experienced pain and discomfort with the scar and had since the initial surgery.  He reported, and STRs show, the incision initially had problems healing and closing properly.  The Veteran indicated occasionally experiencing a stabbing pain similar to the feeling of an "ice pick" being forced in and that the pain sometimes radiated from the scar area to the mid and lower part his back.

In February 2011, the Veteran underwent a VA examination.  A well-healed linear integluteal scar measuring 6.5 cm x 0.3 cm was identified.  No tenderness, inflammation, drainage or other evidence of infection was noted.  The scar was noted to be superficial and not painful at the time of the examination.  The examiner opined that it was less likely than not that the Veteran's current complaints were the result of scarring from the pilonidal cyst extraction in service or a result of the extraction of the pilonidal cyst.  The examiner explained there were no objective findings of excessive scarring, infection, tenderness, or pain at the examination.  The examiner reasoned that if the Veteran's current complaints were due to his prior surgery, it is "highly unlikely" they would be intermittent.
In his August 2011 Form 9, the Veteran indicated receiving continued treatment for the cyst following its removal during service because it continued to be infected, inflamed and irritated.  He claimed that after having the cyst removed, the incision area would not heal properly and he experienced severe pain in the area of the removal site and in his anal area.  He believes that as a result of the cyst removal and treatment with acid prior to overseas deployment, he now has residual pain in his back and coccyx.  

At his March 2013 hearing before the Board, the Veteran clarified that he was seeking service connection for residuals of the pilonidal cyst, to include the scar and loss of feeling in the sphincter.  The Veteran's wife indicated that the Veteran was sent overseas in March 1976 with an open wound and he continued having problems after that.  The Veteran explained that when he sat down, he had a pulling sensation and indicated there were "a lot of holes and pits in the scar" and it was "extremely difficult to keep clean."  He indicated having similar problems ever since extraction of the cyst in service.

In February 2014, the Board remanded the claim for an addendum medical opinion.  The Board asked the reviewing clinician to opine whether it is at least as likely as not that the Veteran's pilonidal cyst, which was noted on his pre-enlistment examination, permanently increased in severity as a result of the 1975 extraction surgery, or any other aspect of his active service.  The clinician was asked to accept as true the Veteran's assertion that he has a residual scar and a pulling sensation at the site of his 1975 in-service pilonidal cyst extraction surgery.

An addendum opinion was provided in October 2014.  The clinician opined that the pilonidal cyst scar was well healed at the February 2011 examination which was approximately 36 years after his surgery.  Therefore, the examiner concluded, since there was no evidence of ongoing pilonidal cyst such as inflammation, drainage or signs of infection after 36 years, it is less likely than not that his pilonidal cyst on pre-enlistment examination was permanently increased in severity as a result of his extraction surgery or active duty service in general.

After careful consideration, the Board finds that service connection for residuals of a pilonidal cyst status post extraction surgery is not warranted because the evidence does not support a finding that the preexisting pilonidal cyst worsened in severity during service.  As mentioned, temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence to show increased disability for the purposes of determination of service connection based on aggravation under 38 U.S.C.A. § 1153 unless the underlying condition worsened. Davis, supra.  In addition, pursuant to 38 C.F.R. § 3.306(b)(1), usual effects of medical and surgical treatment in service, including postoperative scars, will not be considered service connected unless the preexisting condition is otherwise aggravated by service.  In this case, the Veteran underwent surgery for a pilonidal cyst during service.  While there were some complications after surgery, by the time of his separation from service it was noted by physicians and the Veteran that the condition/area was well-healed with no complications and no sequelae.  

The Board acknowledges the Veteran's contentions that he experiences a pulling sensation in the area of the scar and intermittent radiating low back pain.  However, while a veteran is competent to report treatment and symptoms of a disorder, he is not competent to diagnose or medically attribute symptoms to a disorder.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007). To the extent that the Veteran's contentions indicate a worsening of his pilonidal cyst during his active period of service, they are not competent, as he does not possess the required medical expertise to render such an opinion.  In any event, the Board finds the VA medical opinions provided in February 2011 and February 2014 to be more probative evidence as to whether the Veteran's preexisting condition permanently increased in severity during service or whether his current complaints are otherwise related to service.  Notably, these clinicians were aware of the Veteran's complaints and medical history yet found no aggravation during service.  These findings are further supported by the separation examination and report of medical history indicating that the condition/area was well-healed with no complications and no sequelae.

As the most probative evidence is against a finding that the Veteran's preexisting pilonidal cyst was aggravated by his period of service, the presumption of aggravation does not attach and the burden of rebuttal does not shift to the Secretary.  Given this, the Board concludes that the requirements for service connection for residuals of a preexisting pilonidal cyst status post extraction surgery have not been met.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against a finding that a preexisting pilonidal cyst increased in severity during service, that doctrine is not applicable in the instant appeal and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 55-57. 


ORDER

Service connection for residuals of a pilonidal cyst status post extraction surgery is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


